TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                           NO. 03-02-00711-CV




                                       Dale Alan Curtis, Appellant

                                                      v.

                        Gary Johnson, Executive Director of TDCJ, Appellee




        FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
           NO. GN202020, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING




                 On November 2, 2002, appellant filed a motion to dismiss this cause. The appellant has

informed this Court that he intends to refile his original complaint in the district court. Accordingly, we will

grant appellant=s motion and dismiss this appeal.




                                                    Marilyn Aboussie, Chief Justice

Before Chief Justice Aboussie, Justices Patterson and Puryear

Dismissed on Appellant=s Motion

Filed: December 12, 2002
Do Not Publish